DETAILED ACTION
The Amendment filed February 17, 2020 has been entered. Claims 1-4, 6-13, 18, and 19 have been amended. Claims 5 and 17 have been canceled. Currently, claims 1-4, 6-16, 18, and 19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4, 6-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6-12, Lucas represents the best art of record. However, Lucas fails to encompass all of the limitations of currently amended independent claims 1 and 8.
Specifically, Lucas fails to critically teach a feeder positioned relative to the body, the feeder to feed the capture medium across the modifiable component.
Hence the best prior art or record fails to teach the invention as set forth in currently amended independent claim 13 and the examiner can find no teachings for apparatus and computer systems as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Regarding claims 13-16 and 19, Lucas represents the best art of record. However, Lucas fails to encompass all of the limitations of currently amended independent claim 13.
Specifically, Lucas fails to critically teach positioning a feeder relative to the fluid channel, the feeder to feed the capture medium across the modifiable component.
Hence the best prior art or record fails to teach the invention as set forth in currently amended independent claims 13 and the examiner can find no teachings for the methods as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855